UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6639



ORRANDY GOODWYN,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA; D. SCOTT DODRILL,
Warden, Low Security Correctional Institution-
Butner,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-02-63-5-HO)


Submitted:   July 19, 2002                 Decided:   August 23, 2002


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Orrandy Goodwyn, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Orrandy Goodwyn seeks to appeal the district court’s order

dismissing his motion filed under 28 U.S.C. § 2241 (1994).          We have

reviewed the record and the district court’s opinion and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.      See Goodwyn v. United States, No. CA-02-63-5-HO

(E.D.N.C. Mar. 13, 2002).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and   argument   would   not   aid   the

decisional process.




                                                                   AFFIRMED




                                     2